DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s response submitted December 28, 2021, has been received.  The amendment of claims 1; cancellation of claims 2 and 11, is acknowledged. Applicant’s arguments with respect to claims 1, 3-10, and 12-18, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-4, 6-10, 12-13, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0040523 (“Sakai”) in view of U.S. Patent Pub. 2016/0346808 (“Miyazawa”).
Claim 1
Sakai discloses a piezoelectric element comprising: a first electrode (first electrode 60); a second electrode (second electrode 80); a piezoelectric layer which is provided between the first electrode and the second electrode (piezoelectric layer 70), and is formed of a perovskite type oxide consisting of potassium, sodium, niobium, and oxygen (paragraph [0056], (K, Na)NbO3);  (paragraph [0066], seed layer 65 of bismuth ferrate titanate). 
Sakai does not appear to explicitly disclose a first perovskite layer which is provided between the piezoelectric layer and the first electrode; and a second perovskite layer which is provided between the piezoelectric layer and the second electrode, wherein the first and second perovskite layers are each formed of BiFeO3.
Miyazawa discloses a similar piezoelectric actuator including a bismuth ferrate piezoelectric layer formed to include orientation layers on a first and second surfaces (paragraph [0007, 0011]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a first perovskite layer which is provided between the piezoelectric layer and the first electrode; and a second perovskite layer which is provided between the piezoelectric layer and the second electrode, as disclosed by Miyazawa, into the device of Sakai, for the purpose of obtaining a piezoelectric body having good piezoelectric characteristics (Miyazawa, paragraph [0010]).

Claim 3
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein the piezoelectric layer is preferentially oriented to a (100) plane (Sakai, paragraph [0058], (100) orientation).  

Claim 4
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein the first perovskite layer is formed of a perovskite type oxide including bismuth or iron and is preferentially oriented to a (100) plane (Miyazawa, paragraph [0011], (100) orientation).  

Claim 6
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein the second perovskite layer is formed of a perovskite type oxide including bismuth or iron (Miyazawa, paragraph [0007, 0011], bismuth).

Claim 7
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein each of the first perovskite layer and the second perovskite layer is thinner than the piezoelectric layer (Sakai, Fig. 4).

Claim 8
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein the first electrode and the second electrode are formed of at least one material selected from Pt, Ir, and oxides thereof (Sakai, paragraph [0054], platinum).  

Claim 9
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 1, wherein a layer formed of zirconium or zirconium oxide is provided between a substrate on Sakaia, paragraph [0088], zirconium oxide).  

Claim 10
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 1 (Sakai, Fig. 4A).

Claim 16
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 7 (Sakai, Fig. 4A).

Claim 12
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 3 (Sakai, Fig. 4A).

Claim 13
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 4 (Sakai, Fig. 4A).

Claim 15
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 6 (Sakai, Fig. 4A).

Claim 17
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 8 (Sakai, Fig. 4A).

Claim 18
Sakai in view of Miyazawa discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 9 (Sakai, Fig. 4A).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. 2017/0040523 (“Sakai”) in view of U.S. Patent Pub. 2016/0346808 (“Miyazawa”), further in view of U.S. Patent Pub. 2015/0231884 (“Kobayashi”).
Claim 5
Sakai in view of Miyazawa discloses the piezoelectric element according to Claim 4.
Sakai in view of Miyazawa does not appear to explicitly disclose wherein another orientation control layer is provided between the first electrode and the first perovskite layer.
Kobayashi discloses using two orientation layers beneath a piezoelectric layer (paragraphs [0008-0014], first and second seed layers).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated a second orientation layer, as disclosed by Kobayashi, into the device of Sakai in view of Miyazawa, for the purpose of suppressing an occurrence of cracks (Kobayashi, paragraph [0008]).

Claim 14
Sakai in view of Miyazawa, further in view of Kobayashi discloses a piezoelectric element applied device comprising: the piezoelectric element according to Claim 5 (Sakai, Fig. 4A).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICA S Y LIN whose telephone number is (571)270-7911. The examiner can normally be reached M-F 8-4, TW M,W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERICA S LIN/Primary Examiner, Art Unit 2853